Case 6:19-cr-00026-NKM-JCH Document 1-1 Filed 09/27/19 Page 1 of 5 Pageid#: 2
                                                                           CLERK'S OFFICE U,S.DIST,COURT
                                                                               AT CHARLOU ESVILE,VA
                            ITNITED STA TE S o ls'
                                                 rm c '
                                                      r c otlR'
                                                              r                            FILED
                            w Esl'Eltx olsTm cT oF VIRG> U                        sEF 27 2g1g
                                   LY NCH MIJR G o lv lslo x
                                                                               JU 'C.DU% EY CLERK
                                                                                : !
                                                                                  lk    i      ''-' - '
  U NITED STA TES OF AM ERICA                                                      ö       n 'cLE

        V .
                                                 criminalCaseNo. (J'
                                                                   .
                                                                   $CjfyJ
                                                                        fgccj
                                                                            y
                                                 ln violation of:
  AT,EX ANDER TN O TH Y CRO SS
                                                 18U.S.C.jj922(g)(4)and924(a)(2)


                  A FFIDA W T IN SUPPOR T OF CR IM N AL CO A LM NT

         1,M ichaelTalberq beingduly sworn,hereby deposeand statethefollowing:

                      G TR ODU CTION A ND A G EN T BA CK GR OU ND

         1.     lm akethisaffidavitin supportofacom plaintandarrestwarrantunderRules3,4,

  and 4.1 ofthe FederalRulesofCrim inalProcedure.

         2.     I am a SpecialA gent with the Bureau of Alcohol, Tobacco,Firearm s, and
                        '                                                              J
  Explosives (<WTF''),United States Justice Department,and am currently assigned to the
  Richm ond Field Office,and have been so em ployed for overtwenty eightyears. 1have m ade

  applications and executions ofnum erous search and arrestw arrants for violations ofFederal

  Firearm sandN arcoticsLaws,which haveresulted in successfulprosecution. Iam agraduate of

  the FederalLaw Enforcem entTraining Cepter,theA TF N ationalA cadem y,and have received

  extensive training in firearm s and narcotics enforcem ent techniques,firearm s and narcotics

  interdiction,m ethodsoffirearm sandnarcoticstraffickingand distribution from variousstateand

  federalagencies.

         3.     A saresultofm y training and experience asanA TF SpecialA gent,1am fam iliar


                                                 1
Case 6:19-cr-00026-NKM-JCH Document 1-1 Filed 09/27/19 Page 2 of 5 Pageid#: 3



  withFederalcriminalîaws.
         4.     This affidavitism ade in supportof a crim inalcom plaintto charge A lexander

  TimothyCross(ICROSS'')withpossessionofafirearm byaprohibitedperson,inviolationof
  Title18,United StatesCode,Sections9224g)and924(a)(2).lknow that,pursuanttoTitle18,
  United StatesCode,Sections922(g)(4),an individualGGwhohasbeen adjudicatedasamental
  defective or who has been com m itted to a m ental hzstitution''is prohibited f'
                                                                                 rom shipping,

  tran'
      sporting,receiving,orpossessing any firearm oram m unition

         5.     Theinformationcontainedinthisaffidavitisbasedonmypersonalknowledgeotl
  and involvem entin,thisinvestigation as wellasotherfactsand inform ation provided to m e by

  theUnitedStatesSecretService($(USSS''),theBuckingham CountySheriff'soffice,andother
  law enforcem ent officers involved in this investigation. 1 am thoroughly fam iliar with the

  informationcontaine/
                     dinthisaffibavitthroughpersonalexposuretotherecords, and reports,and

  throughdiscussionswithotherlaw enforcementpersonnel.Thefactscompromisingthebasisfor

  thisaffidavitaretrue and correctto the bestoflny knowledge. Ihavenotincluded allfacts

  determ ined in the course ofthis investigation in thisaffidavit,butonly thosefactsnecessary to

  establish probable causeto believethatCRO SS violated the aforem entioned statm e.

                                      PRO BABLE CAU SE

         6.     On oraboutFebruary 10,2016,CROSS,w asarrestedforfelonyassaulton alaw -

  enforcem entofscerin A m elia County,V irginia.

         7.     Subsequenttothisarrest,onoraboutSeptem berz7,2016,A m eliaCounty General

  District CourtJudge Mayo Gravattadjudged,ordered,and committed CROSS,who was
  represented,to an involuntary civilcom m itm entattheCentralState H ospitalform entalhealth

                                                 2
Case 6:19-cr-00026-NKM-JCH Document 1-1 Filed 09/27/19 Page 3 of 5 Pageid#: 4



  treatm ent. CR OSS,w asfotmd to beG'unrestorably incom petentto stand trial.''

         8.      Sw orn Deputies of the Buckingham County Sheriffs Office in Buckingham

  County,Virginialearned from threeconfidentialsourcesthatCROSShad stated thathepossessed

  firearm sand thathe had an (Eexecution list''

         9.      A cting on this infonuation,on oraboutSeptem ber25,2019,Deputiesw ith the

  Buckingham County SheriffsO fficeobtained and executed astate searchwarrantforevidence of

  purchase,possession,ortransportation offirearm byperàonsinvoluntarily adm ittedorordered to

  outpatienttreatm ent.

         10.     The search w arrantwas forthe residence of CROSS,located at6501 S.Jam es
                                                                      1

  M adison H ighw ay,Dillwyn,VA 23936,which isin the W estern DistrictofV irginia.

                 During the seàrch,Deputiesrecovered three firearm sfrom CRO SS'Sresidence.

  These firearm s included:

              a. a HS PRODUKT (IM M ETAQ ,ModelXDM COM PACT 45 caliberpistol,
                 5N :M G 555415 m anufactured in Croatia and imported into the United Statesby

                 Springtield IN C.;

              b. A Sm ith and W esson,m odelM & P 15,SN : 1775291,caliber 556 and or223,

                 R-
                  itlù'
                      ,and

                 A RugerLCP,5N :373-85001,.380 caliberpistol.

                 A dditionally,D eputiesrecovered alargeam ountofam m unition andai cticalvest.

  The follow ing picture displayed in Exhibit 1 show sthe item srecovered during the search:




                                                  3
Case 6:19-cr-00026-NKM-JCH Document 1-1 Filed 09/27/19 Page 4 of 5 Pageid#: 5



  Exhibit1




                lhavebeen accepted in the W estern D istrictofVirginiaasan expertinthefield of

  firearm s identification and interstate nexus.Based on m y past training and experience the

  aforem entionedthree item sare(tfirearm s''asdefm edbyFederaiLaw .Furtherm ore,noneofthese

  firearm sw ereproduced orm anufacm red in theCom m onwealth ofV irginiaandtherefore,haveat

  som e pointin thepasttraveled in foreign and orinterstate com m erce.

         14:    O n Septem ber25,2019,CROSS was arrested fora m isdem eanorpossession of

  firearm s by a person previously deem ed m entally incom petent by the courts in Buckingham

  County,Virginia.

         15.    On Septem ber26,2019,U SSS SpecialA gentW chardM oorehzterviewed CRO SS

  atthe Piedm ontRegionalJailin Farm ville,Virginia. SpecialAgentM oore w as investigating

                                                 4
Case 6:19-cr-00026-NKM-JCH Document 1-1 Filed 09/27/19 Page 5 of 5 Pageid#: 6



  CRO SS regarding crediblethreatsto the Presidentofthe United Statesand otherU nited States

  Governm entofficials,and o'therpossible violationsoffederallaw .

                D uringthecourseofthisinterview ,CRO SS told SpecialAgentM oorethathehad

  possessed the fireanusrecovered from hisresidence.CROSS furtherstated thatheknew hew as

  notallow ed to havethe sreal'
                              m sand thatitw aswrong to havethem .

         17.    CR OSS told SpecialA gentM oore,hehad purchased the Sm ith and W esson rifle

  and the Ruger .380 pistolpreviously described,from an unknown m ale.CROSS had m etthe

  selleronline and they agreed to m eetatZionsCrossroad,V irginia.
         (                                                             -
         18.    CR OSS inform ed SpecialA gentM oorethathehadpurchasedtheaforem entioned

  45 caliberpistolatayard sale,which he had found on Facebook.
  .




                                         CO NCLU SION

                Basedontheforegoingfacts,youraffiantconcludesthatjrobablecauseexistfor                      p?
                                                     .


  the issuance ofan arrestw arrantforA lexander Tim othy CR OSS,who isviolation ofTitle 18,

  United StatesCode,Section 922(g)(4);Any person whohasbeen EEadjudicated asamental
  defective''orSlcom m ittedto am entalinstitution''isprohibited underFederallaw âom shipping,

  transportlng,recelvlng,OrPOSSCSSII'
                                    Ig any Ilrearm Oram m lm ltlon.                       r%-'
                                                                                          .

                                                                                      o,'
                                                                                        N.:r-'.--'
                                                                                        'J       . ' -- '

                                                         Respec            mlttex '7
                                                                                   '-'x   .
                                                                                                  C.s...    r '
                                                                                ..-                  fJ5-         R
                                                                                      .            ..
                                                                               cr                    '.                   .


                                                         M ic ae1Talbert        ,.
                                                                                 -. '-
                                                         SpecialAgent,Bureat/pfXlcghol,Tobacco,
                                                         Firearm s,and Explosiv''
                                                                                ejv..'*       .
                                                                                                                      '
         Subscribed and sw om to before m e
         on September27,2019
                          &,
                D STA TES M AGIS              JUDGE

                                                 5
